
	
		II
		112th CONGRESS
		1st Session
		S. 1509
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentives for States to improve the
		  well-being of children in the child welfare system through systemic reforms and
		  innovations, increased collaboration between State agencies, and incorporation
		  of higher standards of accountability.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Accountability and
			 Excellence in Child Welfare Act of 2011.
		2.Child Welfare
			 Innovation Grant Program
			(a)In
			 generalThe Secretary shall establish a child welfare innovation
			 grant program (referred to in this section as the grant program)
			 that provides eligible entities with the necessary flexibility and financial
			 incentives to implement comprehensive reforms to existing child welfare
			 programs under parts B and E of title IV of the Social Security Act (42 U.S.C.
			 621 et seq., 42 U.S.C. 670 et seq.) in order to—
				(1)achieve
			 significant results that improve the well-being of all children in the child
			 welfare system; and
				(2)incorporate
			 higher standards of accountability for State and local agencies and
			 organizations that provide child welfare services.
				(b)Eligible
			 entitiesFor purposes of this section, an eligible entity shall
			 include any State or political subdivision of a State that submits an
			 application pursuant to the requirements described in subsection (e).
			(c)Duration
				(1)In
			 generalFor purposes of carrying out the goals described in
			 subsection (a), the Secretary shall award grants, as well as additional
			 financial assistance (as determined under subsection (d)), to eligible entities
			 that have submitted an application that has been approved by the Secretary. The
			 amount of the grant provided to the eligible entity shall be determined by the
			 Secretary and, subject to paragraph (2), remain available for use by the
			 eligible entity for a period of 5 years.
				(2)Implementation
			 requirementThe Secretary may terminate a grant awarded to an
			 eligible entity under paragraph (1) if, during the 3-year period following the
			 awarding of the grant, the eligible entity has not made appropriate progress in
			 implementing the intervention services and reforms proposed by the entity under
			 subsection (e)(1), as determined by the Secretary pursuant to the applicable
			 implementation standards described under subsection (f)(1).
				(3)Renewal of
			 grants
					(A)In
			 generalSubject to subparagraph (B), if an eligible entity has
			 made significant progress in achieving the child well-being results proposed by
			 the entity under subsection (e)(1), as determined by the Secretary pursuant to
			 the applicable implementation standards and performance measures described
			 under subsection (f), the Secretary may award an additional grant to the
			 eligible entity for a period of not greater than 5 years.
					(B)Re-application
			 by eligible entityFor purposes of receiving an additional grant
			 under this paragraph, the eligible entity shall, not less than 6 months prior
			 to expiration of the initial grant described in paragraph (1), submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
					(4)Minimum funding
			 requirement
					(A)In
			 generalFor purposes of receiving a grant under this section, the
			 eligible entity shall be required to annually expend non-Federal funds for
			 purposes of achieving the child well-being results proposed by the entity under
			 subsection (e)(1) in an amount that is not less than—
						(i)for
			 the first year in which such a grant is awarded, 25 percent of the amount of
			 the grant;
						(ii)for the second
			 year in which such a grant is awarded, 35 percent of the amount of the grant;
			 and
						(iii)for the third
			 year and any subsequent year in which such a grant is awarded (including any
			 year for which an additional grant has been awarded under paragraph (3)), 50
			 percent of the amount of the grant.
						(B)Non-Federal
			 shareFor purposes of subparagraph (A), the eligible entity may
			 provide the non-Federal share in cash or in-kind, as fairly evaluated by the
			 Secretary. The eligible entity may provide the non-Federal share from State,
			 local, or private sources.
					(d)Additional
			 financial assistanceThe Secretary shall establish an
			 inter-agency working group that includes representatives from the Department of
			 Education, the Department of Labor, the Department of Justice, the Department
			 of Housing and Urban Development, and other Federal agencies with
			 responsibility for administering programs that affect the child welfare system,
			 for the purpose of identifying existing Federal financial resources that may be
			 used to provide supplemental funding to eligible entities that have been
			 awarded grants under this section, including—
				(1)establishment of
			 flexibility within existing Federal financial resources;
				(2)dedicating a
			 share of funds from existing Federal programs, or creating a preference within
			 such programs;
				(3)use of existing
			 administrative authority to waive certain State or Federal funding
			 requirements, including waiver authority provided under subsection (i);
				(4)commitment of
			 appropriated discretionary funds;
				(5)creation of an
			 aggregated source of funding through bundling of existing Federal programs;
			 and
				(6)establishment of
			 partnerships with private entities, including private foundations involved in
			 child welfare issues.
				(e)ApplicationAn
			 eligible entity that desires to participate in the grant program shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require, which shall include a detailed
			 description of the following:
				(1)Improved child
			 well-being resultsThe proposed reforms and methods for achieving
			 significant results that improve the well-being of all children in the child
			 welfare system, including a detailed outline of—
					(A)the specific
			 populations or groups of children and families that will be targeted under the
			 grant program;
					(B)the specific
			 child well-being results that will be achieved during the periods described in
			 subsection (c);
					(C)the specific
			 methods through which the child well-being results will be achieved under the
			 grant program, including proposals for intervention services and strategic
			 reforms to child welfare policy and infrastructure; and
					(D)the evidentiary
			 basis or best practice models on which such intervention services and reforms
			 are to be based.
					(2)PartnershipsThe
			 partnerships to be established between participating State and local agencies
			 and organizations under the grant program, including—
					(A)a detailed
			 outline regarding how the partnership will establish a coordinated process for
			 delivery of services, sharing of information and data, and division of specific
			 responsibilities pursuant to interagency agreements;
					(B)the establishment
			 of a memorandum of understanding between participating State and local agencies
			 and organizations under the grant program to—
						(i)provide for
			 shared accountability in achieving child well-being results proposed under
			 paragraph (1) and their specific responsibilities in achieving such results;
			 and
						(ii)satisfy the
			 implementation standards established by the Secretary under subsection (f)(1);
			 and
						(C)certification by
			 the chief executive officer of the eligible entity of their commitment
			 to—
						(i)achieve the child
			 well-being results proposed under paragraph (1) and their responsibility for
			 achieving such results; and
						(ii)satisfy the
			 implementation standards established by the Secretary under subsection
			 (f)(1).
						(3)Collaboration
			 with children and parentsThe processes to ensure collaboration
			 between the eligible entity, foster parents, biological parents, family
			 members, kinship caregivers, and children in the child welfare system in the
			 development and implementation of intervention services and reforms under the
			 grant program.
				(4)Data collection
			 and reportingThe approaches for development of enhanced data
			 collection and reporting, which shall include—
					(A)collection and
			 reporting of relevant data (as determined appropriate by the Secretary), with
			 such data to be disaggregated by race, ethnicity, and gender in order to
			 monitor progress in achieving child well-being results in providing services to
			 specific populations of children in the child welfare system;
					(B)development and
			 implementation of a specific data collection plan, which shall include a
			 description of the types of data that will be collected by the eligible entity
			 (including data required by the Secretary under subparagraph (A) that is not
			 currently collected by the entity) and the methods through which such data will
			 be obtained, such as surveys, assessments, and other forms of data
			 collection;
					(C)a detailed
			 outline regarding how data collected by the eligible entity will be
			 incorporated in the development of intervention services and reforms under the
			 grant program; and
					(D)certification by
			 the manager or chief officer for information technology for the eligible entity
			 of their commitment and ability to collect and report relevant data under the
			 grant program.
					(5)Support from
			 private entitiesAny commitments by private entities to provide
			 additional funding for support of activities under the grant program to improve
			 the well-being of children in the child welfare system.
				(f)Implementation
			 standards and performance measures
				(1)Implementation
			 standardsThe Secretary shall establish a set of implementation
			 standards to annually determine, for purposes of subsection (c), whether an
			 eligible entity has implemented, or made appropriate progress in implementing,
			 the intervention services and reforms proposed by the entity under subsection
			 (e)(1), including development, implementation, and maintenance of data
			 collection systems.
				(2)Performance
			 measures
					(A)In
			 generalThe Secretary shall establish a set of performance
			 measures to annually determine, for purposes of subsection (c), whether an
			 eligible entity has achieved, or made significant progress in achieving, the
			 child well-being results proposed by the entity under subsection (e)(1), which
			 shall include measurements to quantify—
						(i)improvements in
			 the well-being of children in the child welfare system, including—
							(I)the base
			 performance measures described in subparagraph (B); and
							(II)any additional
			 performance measures described in subparagraph (C) that are applicable to the
			 child well-being results proposed by the entity; and
							(ii)improvements in
			 the overall quality of life for foster parents.
						(B)Base
			 performance measuresThe performance measures described under
			 this paragraph include the number and percentage of children in the child
			 welfare system who—
						(i)were under 5
			 years of age and at appropriate levels of mental, emotional, and physical
			 development;
						(ii)if
			 deemed to be in the child's best interest, remained in his or her school of
			 origin; and
						(iii)received health
			 screenings not later than 30 days after foster care placement.
						(C)Additional
			 performance measuresSubject to subparagraph (D), the Secretary
			 shall establish additional performance measures that are specifically designed
			 to measure progress in achieving the child well-being results proposed by the
			 eligible entity under subsection (e)(1), which may include—
						(i)the
			 number and percentage of children in the child welfare system who—
							(I)were under 5
			 years of age and attended preschool or early care and education programs
			 regularly;
							(II)were involved in
			 an abuse or neglect investigation;
							(III)achieved
			 grade-level proficiency in reading and math;
							(IV)attended school
			 regularly;
							(V)were involved in
			 the juvenile justice system;
							(VI)were prescribed
			 psychotropic medication;
							(VII)graduated from
			 high school on time;
							(VIII)entered
			 post-secondary education or training;
							(IX)regularly
			 received routine medical care and examinations;
							(X)were reunified
			 with family;
							(XI)re-entered the
			 child welfare system following family reunification; or
							(XII)had attained 14
			 years of age before entering the child welfare system;
							(ii)measures to
			 ensure proper functioning of the child welfare system, such as—
							(I)reasonableness of
			 caseload levels for caseworkers; and
							(II)adequacy and
			 frequency of visits with children by caseworkers; and
							(iii)subject to
			 approval by the Secretary, any performance measures that are proposed by the
			 entity for determination of its progress towards achievement of the child
			 well-being results.
						(D)Consultation
			 with eligible entityThe Secretary shall consult with the
			 eligible entity for purposes of establishing additional performance measures
			 under subparagraph (C) that are appropriate for determination of progress in
			 achieving the child well-being results proposed by the entity under subsection
			 (e)(1).
					(g)Use of grants
			 by eligible entitiesAn eligible entity that receives a grant
			 under this section shall use the funds made available through the grant to
			 develop, implement, and evaluate the intervention services and reforms proposed
			 by the entity under subsection (e)(1), including development, implementation,
			 and maintenance of data collection systems.
			(h)Annual
			 reporting
				(1)In
			 generalAn eligible entity that receives a grant under this
			 section shall submit an annual report to the Secretary on—
					(A)the specific
			 intervention services and reforms implemented under the grant program;
					(B)progress in
			 achieving the child well-being results proposed by the entity under subsection
			 (e)(1), including an analysis of the effectiveness of the grant funding in
			 achieving the results; and
					(C)an analysis of
			 the progress made by the eligible entity over the preceding 12-month period
			 pursuant to the performance measures established by the Secretary under
			 subsection (f).
					(2)Public
			 availability of reports and dataAn eligible entity shall make
			 available to the public, in a manner that is also accessible to children in the
			 child welfare system, biological families, and foster parents—
					(A)any report
			 submitted to the Secretary under paragraph (1); and
					(B)a summary of the
			 data collected pursuant to subsection (e)(4)(A).
					(i)Waiver
			 authorityThe Secretary may waive such requirements under parts B
			 and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 42 U.S.C.
			 670 et seq.) as may be necessary to carry out the grant program.
			(j)Authorization
			 of appropriationsFor purposes of carrying out the grant program
			 under this section, there is authorized to be appropriated—
				(1)for fiscal year
			 2013, $40,000,000;
				(2)for fiscal year
			 2014, $30,000,000;
				(3)for fiscal year
			 2015, $20,000,000; and
				(4)for each of
			 fiscal years 2016 through 2022, $10,000,000.
				(k)DefinitionsIn
			 this section:
				(1)Child
			 well-being resultThe term child well-being result
			 means a desired condition of well-being for all children in the child welfare
			 system, including the specific populations or groups of children that will be
			 targeted under the grant program.
				(2)School of
			 originThe term school of origin means, with respect
			 to a child in foster care—
					(A)the school in
			 which the child was enrolled prior to entry into foster care; or
					(B)the school in
			 which the child is enrolled when a change in foster care placement occurs or is
			 proposed.
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(4)StateThe
			 term State means—
					(A)any of the 50
			 States or the District of Columbia;
					(B)Puerto Rico,
			 Guam, the Virgin Islands, or American Samoa; or
					(C)an Indian tribe,
			 tribal organization, or tribal consortium.
					(5)Well-beingThe
			 term well-being means the overall quality of life for a child in
			 the child welfare system, which shall include—
					(A)the safety and
			 health of the child;
					(B)the mental,
			 emotional, educational, and physical development of the child, including the
			 ability of the child to maximize their individual potential; and
					(C)permanency and
			 ability to transition to self-sufficiency after aging out of the child welfare
			 system.
					3.Reports to
			 Congress
			(a)Income
			 Eligibility Requirements for Children in Foster CareNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall submit to Congress a
			 report on recommendations for legislative or administrative action necessary to
			 eliminate the requirement that a child be deemed to be a recipient of aid to
			 families with dependent children under part A of title IV of the Social
			 Security Act (as in effect as of July 16, 1996) (referred to in this section as
			 the AFDC income eligibility requirements) for purposes of foster
			 care maintenance payments under section 472 of such Act (42 U.S.C. 672),
			 including an analysis of—
				(1)the effects of
			 phasing out the AFDC income eligibility requirements for adoption assistance
			 payments under section 473 of the Social Security Act (42 U.S.C. 673), as
			 enacted by section 402 of the Fostering Connections to Success and Increasing
			 Adoptions Act of 2008 (Public Law 110–351; 122 Stat. 3975);
				(2)State
			 administrative expenses related to the existing disparity in Federal
			 reimbursement rates for foster care maintenance payments;
				(3)the level of
			 services provided by States to children in foster care that meet AFDC income
			 eligibility requirements under section 472 of the Social Security Act, and
			 thereby provide States with Federal reimbursement for foster care maintenance
			 payments under section 474 of such Act, as compared to children in foster care
			 that do not meet the AFDC income eligibility requirements;
				(4)the long-term
			 effects related to maintaining the AFDC income eligibility requirements under
			 section 472 of the Social Security Act for purposes of the amount of overall
			 Federal funding that will be made available to States for foster care services
			 and the resulting impact on the ability of States to provide adequate services
			 to children in foster care; and
				(5)the feasability
			 of eliminating the AFDC income eligibility requirements for purposes of foster
			 care maintenance payments under section 472 of the Social Security Act in a
			 manner that is budget neutral, or at a limited cost to the Federal Government,
			 and the effect that such an elimination would have on the ability of States to
			 provide adequate levels of services to all children in foster care.
				(b)Child Welfare
			 Innovation Grant ProgramNot later than 180 days after completion
			 of the child welfare innovation grant program under section 2 of this Act, the
			 Secretary shall submit to Congress a report analyzing the intervention services
			 and reforms implemented by eligible entities under the grant program, the child
			 well-being results achieved through such services and reforms, and
			 recommendations for such legislation and administrative action as the Secretary
			 determines appropriate.
			
